Case 2:20-cv-08947-SB-PVC Document 19 Filed 07/20/21 Page 1 of 1 Page ID #:90


  1                                                                   July 20, 2021
  2                                                                       VPC
  3                                                                    JS-6
  4
  5
  6
  7
  8                                  UNITED STATES DISTRICT COURT

  9                     CENTRAL DISTRICT OF CALIFORNIA WESTERN DIVISION

 10
      WATTS CONSTRUCTORS, LLC,                              Case No. 20-cv-08947-SB-PVC
 11
                               Plaintiff,                   ORDER FOLLOWING
 12                                                         STIPULATION FOR DISMISSAL OF
               vs.                                          ENTIRE ACTION WITH
 13                                                         PREJUDICE
      PAPICH CONSTRUCTION CO., INC.;
 14   ARCH INSURANCE COMPANY, INC.;
      AND DOES 1 to 20,
 15
                               Defendants.
 16
 17                     The court, having reviewed the Stipulation of the parties that this entire action,
 18   including all claims and counterclaims, may be dismissed and good cause appearing therefor,
 19                     IT IS HEREBY ORDERED that the Stipulation of the parties is approved. The
 20   entire action, including all claims and counterclaims alleged against all parties, is hereby
 21   dismissed with prejudice. Each party shall bear its own attorneys’ fees and costs.
 22
      Dated:         July 20, 2021
 23                                                          STANLEY BLUMENFELD, JR.
 24
 25
 26
 27
 28

                                                                                                     Page 1
